DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Summary
The Applicant’s arguments and claim amendments received on May 18, 2022 are entered into the file. Currently, claim 29 is amended; claim 35 is new; claims 1-12, 17-20, 22-24, 26, and 28 are canceled; resulting in claims 13-16, 21, 25, 27, and 29-35 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 is considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
With respect to the newly added limitation in claim 29 reciting “wherein no air is entrapped at an interface between the substrate and the heat sealing layer”, it is noted that the instant specification only discusses air entrapment “at the interface between the pattern layer (2) and the substrate layer (1)” ([0173], [0175], [0216]). However, this appears to be a typographical error which is meant to read --at the interface between the heat sealing layer (9) and the substrate layer (1)--, consistent with the new claim language.
Support for this amendment can be found by looking to the layer structure of the decorative sheet. First, it is noted that the decorative sheet (30) of the instant invention consists of a substrate layer (1), a heat sealing layer (9), a pattern layer (2), a transparent film layer (10), and a surface protection layer (4) laminated in that order (Fig. 4, [0156]). Given this layer structure, there is no direct interface between the pattern layer (2) and the substrate layer (1). Instead, the heat sealing layer (9) and the substrate layer (9) do share a common interface.
Second, in discussing a prior art decorative sheet of JP 2015-054558, the instant specification notes that air entrapment occurs at the interface between the pattern layer and the substrate due to unevenness of ink dots in the pattern layer [0153]. Therefore, the mention of air entrapment at the interface between a pattern layer and a substrate layer appears to have been erroneously carried through the specification rather than being adapted to the layer structure of the instant decorative sheet.
Appropriate correction is required.
Claim Objections
Claim 21 is objected to because of the following informalities:  The preamble limitation reciting “The decorative sheet of claim 29 for an automobile interior” should read --The decorative sheet for an automobile interior of claim 29-- to be consistent with the language of the preamble in the other claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16, 21, 25, 27, and 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation reciting “a basis weight of the heat sealing layer is 30% or more and less than 150% relative to a basis weight of the pattern layer” is indefinite in view of the newly added limitation reciting “wherein an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg” because the data of the instant specification expressly teaches that the upper endpoint of 150% is not suitable to attain a solvent amount of less than 1.6 mg. Rather, Examples 2 and 4 (and Comparative Examples 2, 3, and 5) in Table 3 show that when the basis weight of the heat sealing layer is 100% or more relative to a basis weight of the pattern layer, the solvent amount is not suppressed below 1.6 mg.
The comparison between Examples 2 and 3 in Table 3 demonstrates that the range of relative basis weight has an upper endpoint of 98% which has criticality with respect to the solvent amount threshold of 1.6 mg from a 0.1 m2 sample. However, there is not sufficient data surrounding the lower endpoint of 33% to determine whether a relative basis weight of 30% is sufficient to attain both a solvent amount of less than 1.6 mg and no air entrapment between the substrate layer and heat sealing layer. Therefore, the claimed range of the basis weight of the heat sealing layer relative to the basis weight of the pattern layer must be limited to 33% to 98%, as recited in claim 35, in order to be commensurate in scope with the instant specification when recited in combination with the limitation requiring that the amount of solvent volatilized is less than 1.6 mg.
Regarding claims 13-16, 21, 25, 27, and 28-35, the claims are rejected based on their dependency on claim 29.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16, 21, 25, 27, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Iriyama (US 2001/0019761, previously cited).
Regarding claims 21, 29-33, and 35, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed ranges of 30% to 150% (claim 29) and 33% to 98% (claim 35), a basis weight of the pattern layer must be within the range of 0.3 to 30 g/m2 or 0.33 to 19.6 g/m2, respectively. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the ranges of claims 29 and 35. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, as noted above, Suga ‘929 teaches that when the coating amount of the adhesive layer is too high, a large amount of solvent remains in the decorative sheet the decorative sheet suffers from solvent foaming, resulting in an orange peel texture [0059]. Therefore, it would have been obvious to one of ordinary skill in the art to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of a coating amount of the heat sealing layer through routine experimentation, especially given the teachings in Suga ‘929 regarding the desire to prevent an orange peel effect from occurring due to solvent foaming within the decorative sheet. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for automotive interiors, Iriyama teaches a decorative sheet (S) for in-mold decorating injection molding comprising a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer), a decorative layer (3; pattern layer), a primer layer (4), and a bonding layer (2) (Fig. 1(C), [0032], [0038]).
Iriyama teaches that suitable materials for forming the base sheet (1, 1A) include acrylic resins, such as polymethyl (meth)acrylate or polybutyl (meth)acrylate, or fluoride resins, such as polyvinyl fluoride of polyvinylidene fluoride, wherein the two layers (11, 12) of the base sheet can be formed of different materials ([0037]-[0038]). Iriyama teaches that the base sheet can be formed of a transparent material so that the decorative layer on the inner surface can be seen through the base sheet [0036]. Iriyama further teaches that the base sheet can be formed of a moldable resin so that the decorative sheet can be bonded to an irregular surface, and that a base sheet formed of acrylic resin has satisfactory weathering and abrasion resistance ([0036], [0039]).
It would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by providing a surface protection layer on a front surface of the transparent film layer, wherein the surface protection layer consists of a single resin selected from the claimed acrylic-based resins or fluororesins, as taught by Iriyama, for the benefit of imparting additional protection to the pattern layer and the surface of the decorative sheet and to enable the surface of the decorative sheet to be molded to conform to an irregular surface.
Regarding claims 13 and 14, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori teaches that the painted insert film is configured such that a design layer (3; pattern layer) is provided on an acrylic film (2; transparent film layer) and an ABS film (5; substrate layer) is laminated on the design layer via an adhesive ink layer (4; heat sealing layer) (Fig. 1, [0008]-[0009]), and Iriyama teaches a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer). Therefore, the combination of references teaches a decorative sheet which is a laminate that consists of a substrate layer (5, Mori), a heat sealing layer (4, Mori), a pattern layer (3, Mori), a transparent film layer (2, Mori), and a surface protection layer (11, Iriyama).
Regarding claims 15 and 16, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori further teaches that the total thickness of the painted insert film (1; decorative sheet) is preferably 350 to 1700 µm ([0026]), and Iriyama teaches that the thickness of the base sheets (1, 1A) is generally within the range of about 30 to about 500 µm [0041]. Thus, the combination of references teaches that a total thickness of the decorative sheet is in the range of about 380 to 2200 µm, which overlaps the claimed range.
Mori further teaches that the thickness of the acrylic film (2; transparent film layer) is preferably in the range of 50 to 250 µm ([0019]), and that the thickness of the ABS film (5; substrate layer) is preferably in the range of 100 to 1500 µm [0023]. Thus, Mori teaches that a thickness ratio of the acrylic film to the ABS film is 250:100 to 50:1500, or 1:0.4 to 1:30, which overlaps the claimed range.
The combination of Mori and Iriyama teach a range of the total thickness of the decorative sheet which overlaps the claimed range, and Mori teaches a thickness ratio of the transparent film layer to the substrate layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claims 25 and 27, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claims 21 and 29 above, and as noted above, Mori teaches that the acrylic film (2; transparent film layer) can consist of polymethyl methacrylate [0019].

Claim 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Saito (JP 2015-091664, previously cited).
Regarding claims 29, 34, and 35, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed ranges of 30% to 150% (claim 29) and 33% to 98% (claim 35), a basis weight of the pattern layer must be within the range of 0.3 to 30 g/m2 or 0.33 to 19.6 g/m2, respectively. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the ranges of claims 29 and 35. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, as noted above, Suga ‘929 teaches that when the coating amount of the adhesive layer is too high, the decorative sheet suffers from solvent foaming, resulting in an orange peel texture [0059]. Therefore, it would have been obvious to one of ordinary skill in the art to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of a coating amount of the heat sealing layer through routine experimentation, especially given the teachings in Suga ‘929 regarding the desire to prevent an orange peel effect from occurring due to solvent foaming within the decorative sheet. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for vehicle interior parts, Saito teaches a decorative sheet (10) comprising a base material (12), a pattern layer (12), a transparent film layer (13), a primer layer (14), and a surface protective layer (15), wherein the surface protective layer consists of a silicon-based resin in the form of acrylic silicone (meth) acrylate (Fig. 1, [0011], [0021]). Saito teaches that the surface protective layer serves to improve the surface properties such as scratch resistance and chemical resistance of the decorative sheet without impairing the three-dimensional moldability ([0012], [0028]). Similar to Mori and Suga ‘929, Saito also teaches that the transparent film layer may comprise acrylic resin [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a silicon-based resin surface protective layer on a front surface side of the transparent film layer, as taught by Saito, in order to improve the scratch resistance and chemical resistance of the decorative sheet.

Claims 13-16, 21, 25, 27, 29-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), Kasai et al. (JP 2015-066856, machine translation via EPO provided), and Iriyama (US 2001/0019761, previously cited).
Regarding claims 21, 29-33, and 35, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed ranges of 30% to 150% (claim 29) and 33% to 98% (claim 35), a basis weight of the pattern layer must be within the range of 0.3 to 30 g/m2 or 0.33 to 19.6 g/m2, respectively. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the ranges of claims 29 and 35. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, in the analogous art of decorative sheets for automobile interior parts, Kasai et al. teaches a decorative sheet having a small amount of residual solvent, comprising a base material layer (1), a surface protective layer (2), a colored layer (3), and an adhesive layer (4) ([0013]-[0015], [0075]). Kasai et al. teaches that decorative sheets typically comprise several ink layers containing solvent for diluting the binder resin, wherein increases in the number of layers of ink results in an increase in the amount of solvent laminated in the decorative sheet [0005]. To solve the problem of residual solvent remaining in the decorative sheet, the adhesive layer of Kasai et al. is provided with a filler (4a) to promote volatilization of the solvent from within the decorative sheet prior to molding ([0013], [0058], [0078]). Therefore, the amount of residual solvent can be reduced, which further suppresses processing defects and generation of odor during processing ([0005], [0011]).
Although Kasai et al. does not expressly teach a specific amount of solvent volatilized from 0.1 m2 of the decorative sheet, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a filler in the heat sealing layer, as taught by Kasai et al., in order to reduce the amount of residual solvent in the decorative sheet, thereby preventing processing defects and generation of odor during manufacturing. Furthermore, it would have been obvious to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of an amount of filler through routine experimentation. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for automotive interiors, Iriyama teaches a decorative sheet (S) for in-mold decorating injection molding comprising a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer), a decorative layer (3; pattern layer), a primer layer (4), and a bonding layer (2) (Fig. 1(C), [0032], [0038]).
Iriyama teaches that suitable materials for forming the base sheet (1, 1A) include acrylic resins, such as polymethyl (meth)acrylate or polybutyl (meth)acrylate, or fluoride resins, such as polyvinyl fluoride of polyvinylidene fluoride, wherein the two layers (11, 12) of the base sheet can be formed of different materials ([0037]-[0038]). Iriyama teaches that the base sheet can be formed of a transparent material so that the decorative layer on the inner surface can be seen through the base sheet [0036]. Iriyama further teaches that the base sheet can be formed of a moldable resin so that the decorative sheet can be bonded to an irregular surface, and that a base sheet formed of acrylic resin has satisfactory weathering and abrasion resistance ([0036], [0039]).
It would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Kasai et al. by providing a surface protection layer on a front surface of the transparent film layer, wherein the surface protection layer consists of a single resin selected from the claimed acrylic-based resins or fluororesins, as taught by Iriyama, for the benefit of imparting additional protection to the pattern layer and the surface of the decorative sheet and to enable the surface of the decorative sheet to be molded to conform to an irregular surface.
Regarding claims 13 and 14, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claim 29 above. Mori teaches that the painted insert film is configured such that a design layer (3; pattern layer) is provided on an acrylic film (2; transparent film layer) and an ABS film (5; substrate layer) is laminated on the design layer via an adhesive ink layer (4; heat sealing layer) (Fig. 1, [0008]-[0009]), and Iriyama teaches a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer). Therefore, the combination of references teaches a decorative sheet which is a laminate that consists of a substrate layer (5, Mori), a heat sealing layer (4, Mori), a pattern layer (3, Mori), a transparent film layer (2, Mori), and a surface protection layer (11, Iriyama).
Regarding claims 15 and 16, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claim 29 above. Mori further teaches that the total thickness of the painted insert film (1; decorative sheet) is preferably 350 to 1700 µm ([0026]), and Iriyama teaches that the thickness of the base sheets (1, 1A) is generally within the range of about 30 to about 500 µm [0041]. Thus, the combination of references teaches that a total thickness of the decorative sheet is in the range of about 380 to 2200 µm, which overlaps the claimed range.
Mori further teaches that the thickness of the acrylic film (2; transparent film layer) is preferably in the range of 50 to 250 µm ([0019]), and that the thickness of the ABS film (5; substrate layer) is preferably in the range of 100 to 1500 µm [0023]. Thus, Mori teaches that a thickness ratio of the acrylic film to the ABS film is 250:100 to 50:1500, or 1:0.4 to 1:30, which overlaps the claimed range.
The combination of Mori and Iriyama teach a range of the total thickness of the decorative sheet which overlaps the claimed range, and Mori teaches a thickness ratio of the transparent film layer to the substrate layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claims 25 and 27, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claims 21 and 29 above, and as noted above, Mori teaches that the acrylic film (2; transparent film layer) can consist of polymethyl methacrylate [0019].

Claim 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), Kasai et al. (JP 2015-066856, machine translation via EPO provided), and Saito (JP 2015-091664, previously cited).
Regarding claims 29, 34, and 35, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed ranges of 30% to 150% (claim 29) and 33% to 98% (claim 35), a basis weight of the pattern layer must be within the range of 0.3 to 30 g/m2 or 0.33 to 19.6 g/m2, respectively. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the ranges of claims 29 and 35. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, in the analogous art of decorative sheets for automobile interior parts, Kasai et al. teaches a decorative sheet having a small amount of residual solvent, comprising a base material layer (1), a surface protective layer (2), a colored layer (3), and an adhesive layer (4) ([0013]-[0015], [0075]). Kasai et al. teaches that decorative sheets typically comprise several ink layers containing solvent for diluting the binder resin, wherein increases in the number of layers of ink results in an increase in the amount of solvent laminated in the decorative sheet [0005]. To solve the problem of residual solvent remaining in the decorative sheet, the adhesive layer of Kasai et al. is provided with a filler (4a) to promote volatilization of the solvent from within the decorative sheet prior to molding ([0013], [0058], [0078]). Therefore, the amount of residual solvent can be reduced, which further suppresses processing defects and generation of odor during processing ([0005], [0011]).
Although Kasai et al. does not expressly teach a specific amount of solvent volatilized from 0.1 m2 of the decorative sheet, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a filler in the heat sealing layer, as taught by Kasai et al., in order to reduce the amount of residual solvent in the decorative sheet, thereby preventing processing defects and generation of odor during manufacturing. Furthermore, it would have been obvious to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of an amount of filler through routine experimentation. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for vehicle interior parts, Saito teaches a decorative sheet (10) comprising a base material (12), a pattern layer (12), a transparent film layer (13), a primer layer (14), and a surface protective layer (15), wherein the surface protective layer consists of a silicon-based resin in the form of acrylic silicone (meth) acrylate (Fig. 1, [0011], [0021]). Saito teaches that the surface protective layer serves to improve the surface properties such as scratch resistance and chemical resistance of the decorative sheet without impairing the three-dimensional moldability ([0012], [0028]). Similar to Mori and Suga ‘929, Saito also teaches that the transparent film layer may comprise acrylic resin [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Kasai et al. by including a silicon-based resin surface protective layer on a front surface side of the transparent film layer, as taught by Saito, in order to improve the scratch resistance and chemical resistance of the decorative sheet.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see page 6 of the remarks filed May 18, 2022, have been fully considered but they are not persuasive.
The Applicant argues on page 6 that the cited references to not teach or suggest the newly added limitations of claim 29 requiring that (a) an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg, and (b) no air is entrapped at an interface between the substrate layer and the heat sealing layer. The Applicant further argues that neither (a) nor (b) can be an inherent property of the cited references in view of the data in Table 3 of the instant specification.
These arguments are not persuasive. As noted in the rejections above, Suga ‘929 teaches the relationship between the coating amount of an adhesive layer and the amount of residual solvent remaining in the decorative sheet, wherein too large of a coating amount tends to result in a large amount of residual solvent [0059]. Suga ‘929 further motivates reducing the amount of residual solvent by teaching that the decorative sheet containing too much residual solvent tends to suffer from solvent foaming, resulting in a poor design property such as orange peel texture [0059]. Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimum value of a result-effective variable, such as the coating amount of the heat sealing layer necessary for achieving the desired amount of residual solvent in the decorative sheet, through routine experimentation based on the teachings of Suga ‘929. As such, the newly recited property (a) is suggested by the cited references.
As to the newly recited air entrapment limitation (property (b)), it is noted that paragraphs [0160] and [0173] of the instant specification expressly teaches that when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is set within the range of 30% to 150%, the air entrapment property is satisfied. This is further supported by the data in Table 3 of the instant specification, which shows that all of the Examples having a relative basis weight of 33% to 148% have an appearance evaluation of “good”, meaning that no air entrapment occurred at the interface, while all of the Comparative Examples having a relative basis weight less than 30% or greater than 150% have an appearance evaluation of “poor”, meaning that air entrapment and/or solvent foaming occurred (Table 3, [0209]). Therefore, the data of the instant specification demonstrates that property (b) is implicitly achieved by a decorative sheet having all of the claimed features/materials/layers of claim 29, including wherein the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and less than 150%. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.

In light of the amendments to claim 29, another set of rejections is presented using Kasai et al. as an additional reference in combination with Mori, Tominaga et al., Suga ‘929, Noda et al., and Iriyama or Saito to address the newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atake et al. (JP 2002-283506, machine translation via EPO provided) teaches a decorative sheet having an amount of residual solvent of 150 mg/m2 or less, wherein the amount of residual solvent is determined by the resin materials used, the amount of adhesive applied, and the drying conditions ([0007], [0036]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785